DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 1, 2021 was in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on May 28, 2021 was in compliance with the provisions of 37 CFR 1.97, except the Non Patent Literature Document “Office Action for Chinese Patent Application No. 201710748878.7” that was crossed out because the NPL document was not filed with this IDS.  

Examiner’s Note: the applicant filed a copy of the Non Patent Literature Document “Office Action for Chinese Patent Application No. 201710748878.7” with the IDS submitted on September 1, 2021.

Election/Restrictions
 Claims 1-2, 4, 7-8, 10-14, and 16-18 are allowable. The restriction requirement among species I-IV , as set forth in the Office action mailed on October 21, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of October 21, 2019 is fully withdrawn.  Claim 6 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claim(s) 1 - 2, 4, 6 - 8, 10 - 14, and 16 - 18 are allowed.

Applicant has amended independent claims 1 and 12 in response to the office action mailed on March 03, 2021.  The amendment and arguments found on pages 6-9 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment and arguments, the previous rejections under 35 USC § 112(a) and 35 USC § 112(b) have been overcome and the application is now in condition for allowance.  

The following is an examiner's statement of reasons for allowance:
With regard to claim 1, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “a control apparatus, connected to the phase conductor, to control opening and closing of the switch, wherein the evaluation apparatus is configured to detect a zero crossing for the test current, and wherein the control apparatus is configured to prompt closing of the switch in accordance with a time of the zero crossing, and wherein the circuit, the sensing apparatus and the evaluation apparatus are configured to identify continuity of the ground conductor, wherein an amperage of the test current is relatively low in comparison with an amperage of the current switched by the switching apparatus.”
Claim(s) 2, 4, 6 - 8, 10 - 11, 13 - 14, and 16 - 18 would be allowed by dependence on claim 1.
With regard to claim 12, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “detecting a zero crossing for the test current; prompting a closing of a switch, connected to a phase conductor of the switching apparatus, in accordance with a time of the zero crossing 

Examiner’s Note: Regarding to the limitation recited in claim 1 and 12 “wherein an amperage of the alternating test current is relatively low in comparison with an amperage of the current switched by the switching apparatus” in light of the specification (i.e., [0009], [0031]) has been interpreted as the amperage or amplitude of the test current is preferably low in comparison with the amperage or amplitude of the current switched by the switching apparatus (e.g. a value of between 1 and 2 mA for the amplitude of the test current would be a suitable choice).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836